Citation Nr: 1100597	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  05-18 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an initial rating in excess of 10 percent for 
degenerative disc disease and degenerative arthritis of the 
lumbar spine.  

3.  Entitlement to an effective date earlier than February 17, 
2004, for the award of service connection for degenerative disc 
disease and degenerative arthritis of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from October 1961 to August 
1962.  

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which, inter alia, determined that new and 
material evidence had not been received to reopen a previously 
denied claim of service connection for bilateral hearing loss.  

In August 2007, the appellant testified at a Board hearing at the 
RO.  In an October 2007 decision, the Board reopened the claim of 
service connection for bilateral hearing loss and remanded the 
matter for additional evidentiary development.  Following the 
completion of that development, in a March 2009 decision, the 
Board denied service connection for bilateral hearing loss.  

The appellant appealed the Board's March 2009 decision to the 
U.S. Court of Appeals for Veterans Claims (Court).  While the 
matter was pending before the Court, in September 2010, the 
appellant's then-attorney and a representative of VA's General 
Counsel filed a joint motion for partial remand.  In a September 
2010 order, the Court granted the motion, vacated that portion of 
the Board's March 2009 decision denying service connection for 
bilateral hearing loss, and remanded the matter to the Board for 
further development and readjudication.  In light of the Court's 
order, a remand of this matter is necessary.  The appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further action 
is required.


Additional issues

In its March 2009 decision, the Board also remanded the issue of 
entitlement to an initial rating in excess of 10 percent for a 
service-connected low back disability and the issue of 
entitlement to an effective date earlier than February 17, 2004, 
for the award of service connection for the low back disability.  
The Board noted that the appellant had initiated an appeal of 
these issues but had not yet been provided with a Statement of 
the Case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) 
(holding that where a claimant has submitted a notice of 
disagreement, but a Statement of the Case has not yet been 
issued, a remand to the RO is necessary).  The record currently 
before the Board contains no indication that a Statement of the 
Case has as yet been issued.  To ensure that all due process 
requirements have been fulfilled, these issues are also addressed 
in the remand below.  



REMAND

The appellant seeks service connection for bilateral hearing 
loss.  He contends that his current bilateral hearing loss is 
causally related to noise exposure during his period of active 
duty.  

As set forth in detail in the Board's now vacated March 2009 
decision, the record on appeal includes the appellant's service 
treatment records which include a September 1961 service entrance 
examination and a June 1962 service separation examination, both 
of which show that audiometric testing revealed normal hearing 
acuity.  

Specifically, these records show that at his September 1961 
military entrance medical examination, audiometric testing showed 
puretone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
5 (15)
5 (15)
--
5 (10)
LEFT
10 (25)
5 (15)
5 (15)
--
5 (10)

At his June 1962 military separation medical examination, 
audiometric testing showed puretone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
-5 (5)
0 (10)
--
15 (20)
LEFT
-5 (10)
-5 (5)
-5 (5)
--
0 (5)

(NOTE: Prior to November 1967, audiometric results were reported 
in standards set forth by the American Standards Association 
(ASA).  Those are the figures on the left of each column and are 
not in parentheses.  Since November 1, 1967, those standards have 
been set by the International Standards Organization (ISO)-
American National Standards Institute (ANSI).  In order to 
facilitate data comparison, the ASA standards have been converted 
to ISO-ANSI standards and are represented by the figures in 
parentheses.)

Also included in the record on appeal are December 2006 and 
December 2008 VA medical examination reports in which both 
examiners concluded that because the appellant's hearing acuity 
was within normal limits at service separation, his current 
hearing loss is less likely than not related to his in-service 
noise exposure.  

In the September 2010 joint motion discussed above, however, the 
parties indicated, 

The parties agree that the December 2006 and December 
2008 VA examinations in this case are inadequate for 
use in a VA rating decision because each examiner's 
conclusion that Appellant's hearing loss was not 
caused by service was not supported by an adequate 
rationale . . . .  

In this case, the 2006 and 2008 examiners indicated 
Appellant's current hearing loss was not caused by 
noise exposure in service, but only referenced 
Appellant's normal hearing upon leaving service, as 
documented in his separation examination, as the basis 
for this opinion.  The parties agree that this did not 
constitute a reasoned and adequate explanation why 
Appellant's separation results meant that his current 
hearing loss was not caused by noise exposure during 
service.  

Joint motion at 6-7 (citations omitted).

The parties therefore concluded that VA was obligated to obtain 
"a new medical examination that addresses whether Appellant's 
hearing loss is as likely as not related to his active duty noise 
exposure and provides a reasoned explanation for its 
conclusion."  Id. at 7; see also Hensley v. Brown, 5 Vet. App. 
155, 158-60 (1993) (holding that even if a veteran does not 
exhibit hearing loss during active duty, such does not prohibit 
service connection.  Rather, service connection may still be 
established if a veteran currently satisfies the criteria of 38 
C.F.R. § 3.385, and the evidence links current hearing loss with 
service).  

In light of the parties' joint motion and the Court's September 
2010 order, the Board is obligated to remand this matter.  See 
Stegall v. West, 11 Vet. App. 268 (1998) (holding that where 
remand instructions are not followed, the Board errs as a matter 
of law when it fails to ensure compliance).

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the record and 
ensure that a Statement of the Case has 
been issued to the appellant and his 
representative addressing the issue of 
entitlement to an initial rating in excess 
of 10 percent for a service-connected low 
back disability and the issue of 
entitlement to an effective date earlier 
than February 17, 2004, for the award of 
service connection for the low back 
disability.  The appellant must be advised 
of the time limit in which he may file a 
substantive appeal, if he so desires.  38 
C.F.R. § 20.302(b) (2010).  These issues 
should then be returned to the Board for 
further appellate consideration, only if an 
appeal is properly perfected.

2.  The appellant should be afforded a VA 
medical examination for the purpose of 
clarifying the etiology of his current 
bilateral hearing loss.  The claims file 
must be made available to the examiner for 
review in connection with the examination.  
The examiner should be asked to provide an 
opinion as to whether it is at least as 
likely as not that any current hearing loss 
identified on examination is causally 
related to the appellant's active service 
or any incident therein, including exposure 
to acoustic trauma, as opposed to some 
other factor or factors, including post-
service noise exposure.  A complete 
rationale for the opinion should be 
provided.  

In providing the requested rationale, the 
examiner should specifically discuss the 
evidence of record, including whether the 
threshold shifts between audiometric test 
results at his service entrance and 
separation are due to standard variations 
in testing or whether they are indicative 
of any change in hearing acuity.  
Additionally, as set forth above, two prior 
VA examiners have concluded that the 
appellant's current hearing loss is not 
causally related to his active service in 
light of the normal hearing acuity he 
exhibited at service separation.  In the 
event the examiner concurs with this 
conclusion, he or she is asked to explain 
why normal hearing acuity at separation 
supports such a conclusion.  

3.  After conducting any additional 
development deemed necessary, the RO should 
readjudicate the claim, considering all the 
evidence of record.  If any benefit sought 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.

The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


